Citation Nr: 1454354	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for anemia, including as due to herbicide exposure or secondary to other service-connected disabilities.

2.  Entitlement to service connection for a lung condition, to include lung cancer.

3.  Entitlement to an initial rating higher than 10 percent for left upper extremity diabetic neuropathy.

4.  Entitlement to an initial rating higher than 10 percent for right upper extremity diabetic neuropathy.

5.  Entitlement to an initial rating higher than 10 percent for left lower extremity diabetic neuropathy.

6.  Entitlement to an initial rating higher than 10 percent for right lower extremity diabetic neuropathy.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969, with confirmed service in the Republic of Vietnam during the Vietnam Era.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran's VA Form 9, received in September 2012, contains claims for service connection for cataracts and glaucoma, for sleep apnea, for a heart condition manifesting as blocked arteries, and for receding gums.  As these claims have not been developed and adjudicated by the AOJ, they are not currently before the Board.


REMAND

These claims require additional development prior to adjudication on the merits.

A medical opinion must be obtained as to whether the Veteran's anemia is related to service.  His private physician has indicated that it could be related to herbicide exposure, which should be further investigated.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  An opinion should also be obtained as to whether anemia is caused or aggravated by any of his other service-connected disabilities.

A medical opinion must be obtained as to whether nodules in the Veteran's lungs are related to service.  His private physician has indicated that he has had a nodule in his lung that has varied in size, leading to chronically enlarged lymph nodes, which he has said could be caused by herbicide exposure.  This theory should be further investigated.

In regard to his diabetic neuropathy, the Veteran has not had an examination of this disability since 2008.  Further, he has alleged an increase in severity.  Accordingly, an updated examination must be obtained.

Finally, the Veteran has alleged that neuropathy makes it very difficult for him to work because he has a job requiring physical activity, and the Board has inferred a request for TDIU, as reflected above.  The record suggests he applied for vocational rehabilitation benefits.  On remand, this claim should be properly developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notice to advise him of the information and evidence necessary to substantiate a request for TDIU.  Ask that he complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2.  Contemporaneously, ask that he identify all treatment he has received for his peripheral neuropathy, anemia, and lungs, and make arrangements to obtain all records not already associated with the claims file.  Also obtain all updated VA treatment records, and his complete file from vocational rehabilitation.

3.  After receipt of all additional records, schedule the Veteran for an appropriate examination for an opinion on whether the Veteran's anemia is as likely as not (50 percent or greater probability) related to service.  The examiner is asked to review the claims file, including medical records and personal statements, prior to the examination, and to support all rendered opinions with explanatory rationale (that is, with citation to evidence in the record or accepted medical knowledge).

The examiner is advised that the Veteran's private physician has opined that his anemia "could" be a result of herbicide exposure, as he was able to determine that the Veteran did not have a vitamin deficiency causing those symptoms.  The examiner is asked to provide an opinion as to whether it is as likely as not that herbicide exposure in Vietnam caused anemia.

The examiner is also asked to provide an opinion on whether it is as likely as not that any of the Veteran's other service-connected disabilities (type II diabetes mellitus, diabetic neuropathy of the bilateral lower and upper extremities, coronary artery disease, and erectile dysfunction) caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) the Veteran's anemia.

4.  Schedule the Veteran for an appropriate examination to determine the nature of any lung disability, and to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosed lung disabilities, to include nodules on his lungs, are related to service.  The examiner is asked to review the claims file, including medical records and personal statements, prior to the examination, and to support all rendered opinions with explanatory rationale (that is, with citation to evidence in the record or accepted medical knowledge).

The examiner is asked to list all lung diagnoses made from September 2007 through the present.

The examiner is advised that the Veteran's private physician has opined that the Veteran's lung nodules are part of a proliferative process, and causing his lymph nodes to be chronically enlarged, both of which he attributes as possibly due to herbicide exposure.  The examiner is asked to provide an opinion as to whether it is as likely as not that herbicide exposure in Vietnam caused any lung condition.

The examiner is also asked to provide an opinion as to whether it is as likely as not that any of the Veteran's other service-connected disabilities (type II diabetes mellitus, diabetic neuropathy of the bilateral lower and upper extremities, coronary artery disease, and erectile dysfunction) caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) any of the Veteran's lung diagnoses.

5.  Schedule the Veteran for an appropriate examination to assess the current severity of diabetic neuropathy of the bilateral upper and lower extremities.  The examiner is asked to review his medical records and to conduct a thorough examination, including all necessary diagnostic tests.  

The examiner is asked to provide an opinion as to whether his symptoms should be rated as complete or incomplete paralysis of the nerve, or neuritis, or neuralgia.  

The examiner is to provide an opinion on the severity of the symptoms for each extremity, that is, whether the symptoms are mild, moderate, moderately severe, or severe, or whether he has complete paralysis of the nerve.  The examiner should also describe all functional effects and limitations that the diabetic neuropathy of the bilateral upper and lower extremities causes the Veteran.  

All opinions should be accompanied by explanatory rationale.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



